           Case
           Case:4:16-cv-02113-JSW
                 17-16528, 11/20/2018,
                                    Document
                                       ID: 11094006,
                                               66 Filed
                                                     DktEntry:
                                                        11/20/18
                                                               37-1,Page
                                                                     Page11ofof33


                                                                              FILED
                              NOT FOR PUBLICATION
                                                                               NOV 20 2018
                       UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


SUPPLY PRO SORBENTS, LLC,                          No.    17-16528

                Plaintiff-Appellant,               D.C. No. 4:16-cv-02113-JSW

 v.
                                                   MEMORANDUM*
RINGCENTRAL, INC.,

                Defendant-Appellee.


                      Appeal from the United States District Court
                         for the Northern District of California
                       Jeffrey S. White, District Judge, Presiding

                            Submitted November 16, 2018**
                               San Francisco, California

Before: HAWKINS, GRABER, and THACKER,*** Circuit Judges.

      Defendant RingCentral, Inc. (“RingCentral”) operates an online service that

allows its customers to send faxes using a cover sheet that includes a one-line

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Stephanie Dawn Thacker, United States Circuit Judge for
the U.S. Court of Appeals for the Fourth Circuit, sitting by designation.
        Case
        Case:4:16-cv-02113-JSW
              17-16528, 11/20/2018,
                                 Document
                                    ID: 11094006,
                                            66 Filed
                                                  DktEntry:
                                                     11/20/18
                                                            37-1,Page
                                                                  Page22ofof33



statement, “Send and receive faxes with RingCentral, www.ringcentral.com

RingCentral®” (the “Identifier”). Plaintiff Supply Pro Sorbents, LLC (“Sorbents”)

claims that this practice violates the Telephone Consumer Protection Act of 1991

(“TCPA”), 47 U.S.C. § 227, and constitutes common law conversion. The district

court granted RingCentral’s motion to dismiss. Sorbents timely appeals. We have

jurisdiction under 28 U.S.C. § 1291 and we affirm.

      The district court determined that Sorbents’ injury, if any, did not confer Article

III standing because it was de minimis. On appeal, Sorbents argues that receiving any

unsolicited advertisement by fax is sufficient to establish standing under the TCPA

without any additional showing. But, even if Sorbents had standing, its statutory

claims fail because the Identifier is not an “unsolicited advertisement.” See 47 U.S.C.

§ 227(a)(5), (b)(1)(C).     The Federal Communications Commission (“FCC”)

administers the TCPA, see 47 U.S.C. § 227(b)(2); Satterfield v. Simon & Schuster,

Inc., 569 F.3d 946, 953 (9th Cir. 2009), so its interpretation of the TCPA is due at

least Skidmore deference. See Skidmore v. Swift & Co., 323 U.S. 134, 140 (1994).

The FCC’s Rules and Regulations Implementing the Telephone Consumer Protection

Act of 1991 and Junk Fax Prevention Act of 2005, 71 Fed. Reg. 25,967-01 (May 3,

2006), offer a reasonable interpretation of the statute. Following the FCC’s guidance,

we find that the one-line Identifier is an “incidental advertisement” that “does not


                                           2
          Case
          Case:4:16-cv-02113-JSW
                17-16528, 11/20/2018,
                                   Document
                                      ID: 11094006,
                                              66 Filed
                                                    DktEntry:
                                                       11/20/18
                                                              37-1,Page
                                                                    Page33ofof33



convert the entire communication into an advertisement,” considering “the amount of

space devoted to advertising versus the amount of space used for information.” See

id. at 25,973.

      Sorbents’ conversion claim also fails. RingCentral neither intentionally nor

actually controlled Sorbents’ fax machine because RingCentral’s customers, rather

than RingCentral itself, chose to send the fax containing the Identifier.           See

RESTATEMENT (SECOND) OF TORTS § 222A (“Conversion is an intentional exercise

of dominion or control over a chattel . . .”). Moreover, the damages claimed by

Sorbents—the resources used to print the Identifier—are too minimal to support a

claim for conversion under the doctrine of de minimis non curat lex. See id. § 222

cmt. a (“There may, however, be minor and unimportant dispossessions . . . which do

not . . . amount to conversion.”).1

      AFFIRMED.


      1
        In their submissions to the district court and on appeal, the parties agree that
either the law of Texas, where Sorbents is domiciled, or of California, where
RingCentral is domiciled, governs Sorbents’ conversion claims. The district court
applied California law. We express no view on this issue, except to note that
Sorbents’ claim would fail under the law of either state. In both states, a defendant
commits conversion by intentionally controlling a plaintiff’s property, see Ananda
Church of Self-Realization v. Mass. Bay Ins. Co., 116 Cal. Rptr. 2d 370, 376 (Ct. App.
2002); Robinson v. Nat’l Autotech, Inc., 117 S.W.3d 37, 40 (Tex. App. 2003), and
both states recognize the doctrine of de minimis non curat lex, see Kullman v.
Greenbaum, 28 P. 674, 674–75 (Cal. 1891); Thompson v. Mannix, 814 S.W.2d 811,
812 (Tex. App. 1991).
                                           3
